The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Argument and Amendment
The response filed on 7/26/21 has been entered. 

Applicant’s arguments filed 7/26/21 have been fully considered but they are not deemed to be persuasive.
		
Claims 100, 123-124 and 127-134 are pending in this office action.
		

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 100 and 123-134 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bird (US 2011/0207718).
Bird teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb, see 0156) and may be in combination  with bromocriptine (see 0097), with a COMT inhibitor tolcapone. Bird specifically teach a combination of an antieleptic compound and other actives such as stimulant (i.e., mesocarb), an anti-Parkinson agent (see claim 10 and 16) 
It would have been obvious to one of ordinary skill in the art to have formulated a pharmaceutical composition comprising mesocarb and an anti-Parkinson agent with a reasonable expectation of success because Bird teaches that one or more psychostimulant (i.e., mesocarb, and tolcapone see claim 14 and 22). Even though Bird 
Bird teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb) and anti-Parkinson’s. Thus it is anticipated or obvious to one of ordinary skill in the art to administer a combination for additive effect.

Claim 100 and 123-134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US  (US2014/0142140) in view of Bird (US 2011/0207718)
Bird ’140 teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb, see 0156),  entacapone (see 0096), bromocriptine and benzatropine (see 0097) known in the art to reduce symptoms of Parkinson’s (see 0105), carbidopa or L-Dopa (see 0095), see claims 19-18.  Specifically Bird teaches treating neurological disorders by administering a combination of an anti-Parkinson’s disorder (see 0230)..
However ‘140 fails to specifically teach the combination of sydnocarb to the anti-Parkinson’s agents. 
Bird teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb) and other active agents such as anti-Parkinsons agents  such as selegiline. Specifically 
It would have been obvious to one of ordinary skill in the art to have expanded the composition taught by ‘140 to include the teachings of one or more agents in the composition as taught by Bird with a reasonable expectation of success that the composition will serve the intended use like treating psychiatric disorders.  
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  It would have been obvious to use both compounds for the treatment of a psychiatric because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as therapeutic agents.



Maintained Double Patenting
Claims 100 and 23-134 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -14 of U,S. Patent 9,051,312 . Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
* * The claims of the patent refer to treating a dyskinesia in a human comprising administering to the human in need thereof an effective amount of sydnocarb (see claim 12} wherein the pharmaceutical composition claims further comprises L-dopa (see claim 14) whilst the current claims refer to a composition comprising sydnocarb and L-dopa.

In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 100 and 123-134 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -12 of U.S. Patent 9,402,830 . Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
* • The of claims of the patent refer to treating dyskinesia in a human comprising administering to the human in need thereof an effective amount of sydnocarb (see claim 10) wherein the pharmaceutical composition claims further comprises L-dopa (see claim 12) whilst the current claims refer to a composition comprising sydnocarb and L-dopa.
It would have been obvious to use the instant claim to practice the patented claim or in order to practice the patented method one of ordinary skill in the art would have used instantly claimed composition.
In view of the foregoing, the patented claims and the current application claims are obvious variations.
Applicant argues that upon an indication of the allowance of any of the pending claims, Applicant will consider filing a Terminal Disclaimer.
 In response: Examiner acknowledges Applicants' request to hold this rejection in abeyance until final allowable subject matter is found. Until such a time, the rejection on the grounds of obviousness-type double patenting is maintained.


No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1628
08/09/21